Citation Nr: 0805479	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-40 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected fracture residuals of the 
left second toe.

2.  Entitlement to a disability rating in excess of 40 
percent for service-connected arthritis of the lumbar spine.  

3.  Entitlement to a compensable disability rating for 
service-connected arthritis of the right wrist, prior to 
March 21, 2006.

4.  Entitlement to a disability rating in excess of 10 
percent for service-connected arthritis of the right wrist, 
from March 22, 2006, forward.

5.  Entitlement to a disability rating in excess of 10 
percent for service-connected arthritis of the right hip.

6.  Entitlement to a disability rating in excess of 10 
percent for service-connected allergic rhinitis.

7.  Entitlement to service connection for right hand carpel 
tunnel syndrome, including as secondary to service-connected 
arthritis of the right wrist.

8.  Entitlement to service connection for esophageal ulcer 
secondary to gastroesophageal reflux disease (GERD).

9.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

10.  Whether new and material evidence has been received to 
reopen a claim for service connection for coronary artery 
disease (CAD).


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In the Form I-9, received in December 2005, the veteran 
requested that the disability rating for his service-
connected left hip disability be reevaluated.  Therefore, a 
claim for entitlement to an increased rating for left hip 
radiculopathy is referred to the RO for appropriate action.

The issues of service connection for bilateral hearing loss 
and esophageal ulcer secondary to GERD and of whether new and 
material evidence has been received to reopen the claims for 
service connection for CAD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's fracture residuals of the left second toe 
are manifested by subjective complaints of pain, an antalgic 
gait and tenderness between distal second and third 
metatarsal bones.

2.  The veteran's service-connected arthritis of the 
lumbosacral spine is not productive of ankylosis.

3.  Prior to March 21, 2006, the veteran's arthritis of the 
right wrist was not manifested by dorsiflexion less than 15 
degrees or palmar flexion limited in line with the forearm.

4.  From March 22, 2006, forward, the veteran's arthritis of 
the right wrist was not manifested by favorable ankylosis.

5.  There is no evidence that the veteran's right hip results 
in flexion limited to 30 degrees, limitation of abduction of 
the thigh resulting in motion lost beyond 10 degrees, 
favorable ankylosis, or malunion of the right femur with 
marked disability of the hip.

6.  There is no evidence that the veteran has nasal polyps.

7.  Right hand carpel tunnel syndrome did not have its onset 
during active service, result from disease or injury in 
service, or is caused or aggravated by the service-connected 
arthritis of the right wrist.

8.  In July 1987, the RO severed service connection for 
bilateral hearing loss.  The veteran did not appeal.  

9.  Evidence received since the July 1987 decision, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim; 
it is not cumulative or redundant of the evidence previously 
considered and it raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for fracture residuals of the left second toe have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (2007).

2.  The criteria for a disability rating in excess of 40 
percent disability rating for arthritis of the lumbosacral 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003-5242 (2007).

3.  From June 1, 2000 to March 21, 2006, the criteria for a 
compensable disability evaluation for arthritis of the right 
wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5215 (2007).

4.  From March 22, 2006, forward, the criteria for a 
disability evaluation in excess of 10 percent for arthritis 
of the right wrist have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5215 (2007).

5.  The criteria for assigning a disability evaluation in 
excess of 10 percent for arthritis of the right hip have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5250, 5252, 5253, 5255 (2007).

6.  The criteria for assigning a compensable disability 
rating for service-connected allergic rhinitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic 6522 (2007).

7.  The criteria for entitlement to service connection for 
right hand carpel tunnel syndrome, on a direct basis and as 
secondary to service-connected arthritis of the right wrist, 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2007).

8.  The July 1987 RO decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

9.  The evidence received since the RO's final decision is 
new and material; thus, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervations, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

A.  Fracture residuals of the left second toe

The fracture residuals of the left second toe have been rated 
as 10 percent disabling under Diagnostic Code 5284.  Under 
Diagnostic Code 5284, a 10 percent rating is assigned for a 
moderate foot injury, a 20 percent rating is assigned for a 
moderately severe foot injury and a 30 percent rating is 
assigned for a severe injury.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284.  On VA examination in September 2005, the veteran 
complained of having pain between his left second and third 
toe, pain while walking, swelling and stiffness.  His pain 
was described as 6/10 and throbbing.  Physical examination 
revealed an antalgic gait and tenderness between distal 
second and third metatarsal bones.  Examination was negative 
for edema, ecchymosis, erythema, or deformity.  He was 
diagnosed as having a history of a fracture of the left 
second toe with residual effects.  The examiner noted that 
there was no pain on repeated use; no fatigue, weakness, lack 
of endurance or incoordination and no additional limitation 
of motion.  In March 2006, the veteran was afforded another 
VA examination.  He complained of having throbbing pain, 8 to 
9 out of 10 in severity.  Physical examination of the toe 
revealed -5 degrees of extension and 40 degrees of flexion 
with no associated pain or additional limitations with 
repetitive use.  He was diagnosed as having residuals of a 
fracture of the left second toe.  

In sum, even when the provisions of 38 C.F.R. §§ 4.40 and 
4.45 as well as Deluca are considered, the evidence does not 
show that the veteran has met the criteria for a higher 
rating under Diagnostic Code 5284 as there is no evidence of 
a moderately severe disability of the left second toe.  The 
Board finds that the evidence of pain on use and other 
symptoms, in conjunction with the objective physical 
findings, is insufficient to establish a moderately severe 
disability.  The veteran was able to walk, although he had an 
antalgic gait and tenderness between distal second and third 
metatarsal bones.  Although he reports pain, he had no 
essentially functional loss due to pain.  Both VA 
examinations noted no additional loss of motion with 
repetitive use.  The Board is unable to conclude that this 
level of functioning is indicative of a moderately severe 
disability.

B.  Arthritis of the lumbar spine

The veteran's arthritis of the lumbar spine has been rated as 
40 percent disabling under Diagnostic Code 5003-5242.  Back 
disabilities are evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes; otherwise, diseases and injuries to the spine are 
to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.


Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243 an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.

In order to meet the criteria for a higher (50 percent) 
rating under the general formula, the evidence must show, or 
more nearly reflect, unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243.  The evidence, however, does not show that the 
veteran's spine is ankylosed, either favorably or 
unfavorably.  During the March 2005 VA examination, the 
veteran's range of motion for the thoracolumbar spine was 0 
to 70 forward flexion, 0 to 20 extension, 0 to 20 lateral 
flexion bilaterally, and 0 to 25 lateral rotation bilaterally 
with pain.  Private medical records dated May 2005 state that 
the veteran's spine was normal to inspection, range of 
motion, stability, and strength testing.  During a March 2006 
VA examination, the veteran's range of motion was reported as 
painful at 50 degrees flexion, 5 degrees extension, and 15 
degrees lateral flexion and rotation.  Therefore, a higher 
rating is not available based on limitation of motion as 
there is no ankylosis.  

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The Board notes that the 
veteran's limitation of motion of the lumbar spine does not 
meet the criteria for a 40 percent rating under Diagnostic 
Code 5242.  In granting the 40 percent rating, the RO stated 
that the evaluation was based on functional loss due to pain, 
weakened movement, excessive fatigability with use, 
incoordination, and flare-ups.  Without consideration of 
pain, the current evaluation could not be justified.  
Furthermore, the evidence of record does not show that the 
veteran's limitation of motion of the lumbar spine resulting 
from pain or functional loss is of the severity to warrant a 
higher rating, as the pain and functional loss do not result 
in or approximate ankylosis of the spine.  

The criteria for Diagnostic Codes 5235 to 5243 also require 
evaluating associated neurologic abnormalities separately.  
Service connection has been granted and a separate 10 percent 
rating assigned for radiculopathy, left hip, as secondary to 
the service-connected back disability.  During private 
treatment in May 2005 the veteran complained of having 
radiation into both buttocks.  He did not have bladder or 
bowel dysfunction or saddle paresthesia.  Neurological 
examination revealed negative straight leg raises 
bilaterally, strength 5/5 in the lower extremities, and 
reflexes were diminished but symmetrical in the lower 
extremities.  On physical examination during the March 2005 
and March 2006 VA examinations, the veteran's motor 
examination and reflexes were intact and Lasegue's sign was 
negative.  The objective medical evidence, including both VA 
examinations, does not shows additional neurological 
abnormalities to warrant separate ratings.

The rating criteria for the lumbar spine also provide for 
rating intervertebral disc syndrome based on incapacitating 
episodes.  The March 2005 and March 2006 VA examiners 
specifically stated that the veteran did not have 
intervertebral disc syndrome.  Therefore, the criteria for 
this condition is not applicable.

C.  Arthritis of the right wrist

In the August 2005 rating decision, the RO continued the 
noncompensable disability rating for the veteran's service-
connected arthritis of the right wrist, which had been in 
effect from June 1, 2000.  The veteran appealed that 
decision.  In April 2006, the RO granted a 10 percent 
disability rating, effective from March 22, 2006, the date of 
the most recent VA examination.  

The veteran's wrist disability was rated under Diagnostic 
Code 5215.  Normal dorsiflexion of the wrist is from 0 to 70 
degrees, and normal palmar flexion is from 0 to 80 degrees.  
See 38 C.F.R. § 4.71, Plate I.  A 10 percent disability 
evaluation is assigned for either the major or minor hand 
with dorsiflexion less than 15 degrees or palmar flexion 
limited in line with the forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  This is the maximum rating for 
limitation of wrist motion.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (ankylosis of the wrist), a 30 percent 
evaluation may be assigned for favorable ankylosis of the 
major wrist, and a 20 percent evaluation is assigned for 
favorable ankylosis of the minor wrist, in 20 degrees to 30 
degrees dorsiflexion.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for arthritis of the right wrist for 
the period prior to March 21, 2006.  The veteran filed the 
current claim for increase in November 2004.  VA treatment 
records dated from February 2003 to December 2004 do not 
include any references to the right wrist.  

In March 2005, the veteran was afforded a VA examination.  
The veteran was noted to be right handed.  Physical 
examination revealed no pain on motion and no additional 
limitations with repetitive motion.  He had subjective 
evidence of weakness with the right grip and decreased 
sensation to Semmes-Weinstein filament in the median nerve 
distribution of the right hand, although he had negative 
Tinel sign and negative Phalen test.  Range of motion was 
normal.  The veteran was diagnosed as having a right wrist 
sprain.  

The evidence does not show that the veteran has met the 
criteria for a higher rating under Diagnostic Code 5215 as 
there is no evidence of dorsiflexion as limited to less than 
15 degrees or that palmar flexion is limited in line with the 
forearm, as required for even a minimum 10 percent rating 
under this Diagnostic Code.  In addition, there was no pain 
on motion or additional limitations with repetitive motion.  
Therefore, even when the provisions of 38 C.F.R. §§ 4.40 and 
4.45 as well as Deluca are considered, a higher rating is not 
warranted.  Consequently, the objective range of motion 
studies by themselves do not show entitlement to a 
compensable rating under the Diagnostic Codes for limitation 
of motion.

Regarding the time period from March 22, 2006, forward, the 
Board concludes that a disability rating in excess of 10 
percent is not warranted.  The veteran was afforded a VA 
examination in March 2006.  The veteran's grasp was 
moderately intact and there was about half an inch gap 
between the tip of the second digit and transverse crest of 
the palm.  Physical examination revealed 50 degrees 
dorsiflexion, 55 degrees palmar flexion, 15 degrees radial 
deviation, and 20 degrees ulnar deviation.  Pain was noted at 
the end points of his range of motion and there was no 
additional limitations or change in range of motion found 
with repetitive use.  Following x-ray studies, the veteran 
was diagnosed as having degenerative joint disease of the 
right wrist.  

Even when the provisions of 38 C.F.R. §§ 4.40 and 4.45 as 
well as Deluca are considered, the evidence does not show 
that the veteran has met the criteria for a higher rating.  
Under Diagnostic Code 5215, 10 percent is the maximum rating 
available.  A higher rating is available under Diagnostic 
Code 5214, however, there is no evidence of ankylosis of the 
wrist as required for a 30 percent rating for the dominant 
hand under this Code.  The veteran was able to move his 
wrist, though with some limitations, and there was no 
additional limitations found due to pain or repetitive use 
that would warrant a higher rating.  Consequently, the 
objective range of motion studies by themselves do not show 
entitlement to a higher disability rating under the 
Diagnostic Codes for limitation of motion of the wrist.

D.  Arthritis of the right hip

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran has been assigned a 10 percent disability rating 
under Diagnostic Code 5252.  A 20 percent disability rating 
for limitation of flexion of the thigh requires flexion to be 
limited to 30 degrees.  A 30 percent rating for limitation of 
flexion of the thigh requires flexion to be limited to 20 
degrees.  The maximum 40 percent rating for limitation of 
flexion of the thigh requires flexion to be limited to 10 
degrees.  38 C.F.R. § 4.71, Diagnostic Code 5252.  

Limitation of abduction of the thigh resulting in motion lost 
beyond 10 degrees warrants a 20 percent disability rating.  
38 C.F.R. § 4.71, Diagnostic Code 5253.

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the hip is from zero (0) degrees to 125 degrees 
and normal hip abduction is from zero (0) to 45 degrees.

Considering the evidence of record, the Board finds that the 
criteria to support a higher disability evaluation for right 
hip disability have not been demonstrated.  There is no 
evidence that the veteran's right hip disability has resulted 
in limitation of flexion to 30 degrees or limitation of 
abduction of the thigh resulting in motion lost beyond 10 
degrees.  When the veteran was examined in March 2006, 
flexion was painful at 100 degrees and extension was 20 
degrees.  Abduction was 30 degrees, adduction was 20 degrees 
and external and internal rotation was 40 degrees with pain 
and 30 degrees with pain, respectively.  A higher evaluation 
is therefore not warranted under Diagnostic Codes 5252 or 
5253.

The Board notes during the March 2006 VA examination, there 
was additional limitation of pain with repetitive use; 
however, there was no additional limitation of range of 
motion or ankylosis.  In other words, application of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for a 
rating higher than 10 percent for the veteran's right hip 
disability.

The Board has considered other diagnostic codes relating to 
the hip and thigh.  Diagnostic Code 5250 is not for 
application since the evidence does not show ankylosis of the 
right hip.  38 C.F.R. § 4.71a, Diagnostic Code 5250.  Indeed, 
as discussed above, the veteran clearly retains an active 
range of motion of the right hip.  Similarly, application of 
Diagnostic Code 5255 would not be appropriate because there 
is no evidence that the veteran's right hip disability has 
resulted in malunion of the right femur with moderate 
disability of the hip.

E.  Allergic rhinitis

In the rating action on appeal, the RO increased the rating 
for the already service-connected allergic rhinitis to 10 
percent disability rating under Diagnostic Code 6522.  Under 
this code, a 30 percent rating is provided for allergic or 
vasomotor rhinitis with polyps.  Without polyps, but with 
greater than 50-percent obstruction of nasal passages on both 
sides or complete obstruction on one side a 10 percent rating 
is provided.  38 C.F.R. § 4.97, Diagnostic Code 6522.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a higher evaluation for allergic rhinitis.  During a VA 
examination in June 2005, the veteran was found to have red 
nasal passages that were boggy with clear rhinorrhea present.  
No polyps were noted and both nasal passages were 50 percent 
blocked.  Physical examination during the March 2006 VA 
examination revealed interference with breathing in the 
recumbent posture due to stuffiness.  Of significance, there 
was no structural obstruction or nasal polyps found in either 
nostril.  In other words, an increased rating for the 
veteran's service-connected allergic rhinitis is not 
warranted as there is no indication that the veteran has 
nasal polyps.  In fact, the most recent examination revealed 
no obstruction in either nasal passage.  Therefore, an 
increased rating for allergic rhinitis is denied.

F.  Conclusion

The veteran's lay statements as to the frequency and severity 
of his symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).  

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period (as in this case).  Id. at 126.  
Hart appears to extend Fenderson to all increased evaluation 
claims. 

The RO essentially assigned a staged rating with regard to 
the right wrist arthritis, increasing the rating to 10 
percent, effective a date during the course of the appeal 
period.  The Board does not find evidence that the veteran's 
fracture residuals of the left second toe, arthritis of the 
lumbar spine, arthritis of the right wrist, arthritis of the 
right hip, and allergic rhinitis should be increased for any 
other separate periods based on the facts found during the 
whole appeal period.  The evidence of record from the day the 
veteran filed the claim to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.

For the reasons stated above, the preponderance of the 
evidence is against higher ratings for the veteran's fracture 
residuals of the left second toe, arthritis of the lumbar 
spine, arthritis of the right wrist, arthritis of the right 
hip, and allergic rhinitis.  Thus, the benefit-of-the doubt 
doctrine does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a).  Also, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to 
be codified at 38 C.F.R. § 3.310(b)); Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. 
App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Post-service medical treatment records show that the veteran 
had been diagnosed as having bilateral carpel tunnel 
syndrome.  Therefore, the first requirement for service 
connection for this claim, the existence of a current 
disability, is met.  See Hickson, 12 Vet. App. at 253.  

Following a careful review of the record, the Board finds 
that the medical evidence from service does not show, nor 
does the veteran contend, that his right hand carpel tunnel 
syndrome had its onset in service.  The service medical 
records during the period of active military service document 
no complaints or treatment for this disability and the April 
1977 separation examination reported the veteran's upper 
extremities as normal.  The post-service medical treatment 
records do not document this disability until 2004, many 
years after service.  This lengthy period without treatment 
is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxon v. Gober, 230 F.3d 1330, (Fed. Cir. 2000).  

In addition, there is no competent evidence or medical 
opinion contained in the post-service private and VA medical 
records showing that right hand carpel tunnel syndrome is 
related to service or is caused or aggravated by the 
veteran's service-connected arthritis of the right wrist.  In 
March 2005, a VA examination was afforded to the veteran.  
Following a physical examination, the VA examiner provided a 
definitive opinion that the veteran's right hand carpel 
tunnel syndrome was not related to his inservice strain of 
the right wrist.  As the examiner provided a rationale as 
support for his opinion, it is found to be persuasive.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The only evidence of record showing that this disability is 
related to his service-connected right wrist disability are 
the veteran's own statements.  Neither the Board nor the 
veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The record does not contain a competent 
opinion linking the veteran's current right hand carpel 
tunnel syndrome to service or to his service-connected 
arthritis of the right hand, and the medical evidence of 
record does not otherwise demonstrate it is related to 
service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

III.  New and material

In July 1987, the RO severed service connection for bilateral 
hearing loss due to clear and unmistakable error as the 
veteran did not have hearing loss for VA purposes during 
service or at separation.  The veteran did not appeal.  Thus, 
this decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Following a careful review of the evidence of record, the 
Board finds that evidence has been submitted following the 
RO's final decision that is sufficient to reopen the claim 
for bilateral hearing loss as it is "new" within the 
meaning of 38 C.F.R. § 3.156.  This evidence includes VA 
treatment records from February 2000 to July 2001 and from 
January 2003 to December 2004 and statements from the 
veteran.  The Board further finds that this evidence is 
material as it raises a reasonable possibility of 
substantiating the claim since it shows that that the veteran 
currently has hearing loss for which meets the criteria for 
VA purposes.  As new and material evidence has been 
presented, the claim is reopened.

IV.  Notice and Assistance

At the onset, the Board notes that the duty to notify and 
assist with regard to the issue of whether new and material 
evidence has been received for the claim for service 
connection for bilateral hearing loss has been met to the 
extent necessary to reopen the claim, such that any 
deficiency in this regard is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in May 2005.  Additional notice letters were 
sent in August 2005 and May 2006.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim for service 
connection and new and material evidence and the relative 
duties of VA and the claimant to obtain evidence; and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), requesting 
the claimant to provide evidence in his or her possession 
that pertains to the claims.  

None of the notice letters, however, fully discussed the 
criteria for an increased rating, thus, the duty to notify 
has not been satisfied with respect to VA's duty to notify 
him of the information and evidence necessary to substantiate 
the claims for an increased rating.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 2008).  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, the Board finds that any content-related notice 
errors did not affect the essential fairness of the 
adjudication of the claims decided herein.  In his statements 
in support of his claims, notably his notice of disagreement, 
substantive appeal and letter dated May 2006, the veteran 
discussed medical findings, which indicate actual knowledge 
of the evidence needed to substantiate the claims, of the 
right to submit additional evidence and the availability of 
additional process.  

As actual knowledge of the evidence necessary to substantiate 
the claims has been demonstrated and the veteran, or those 
acting on his behalf, has had a meaningful opportunity to 
participate in the development of his claim, the Board finds 
that no prejudice to the veteran will result from proceeding 
with adjudication without additional notice or process.  see 
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 12 (U.S. 
Vet. App. January 30, 2008) (citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007)).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  Thus, the 
opportunity to develop the case that was provided during the 
appeal period rendered any pre-adjudicatory section 5103(a) 
notice error non-prejudicial.  Vazquez-Flores, slip op. at 
12.  


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for service-connected fracture residuals of the left 
second toe is denied.

Entitlement to a disability rating in excess of 40 percent 
for service-connected arthritis of the lumbar spine is 
denied.  

Entitlement to a compensable disability rating for service-
connected arthritis of the right wrist, prior to March 21, 
2006, is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected arthritis of the right wrist, from 
March 22, 2006, forward, is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected arthritis of the right hip is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected allergic rhinitis is denied.

Service connection for right hand carpel tunnel syndrome, 
including as secondary to service-connected arthritis of the 
right wrist, is denied.

New and material evidence having been received, the claim for 
service connection for bilateral hearing loss is reopened; 
the appeal is granted to this extent only.


REMAND

Notice must notify a claimant of the evidence and information 
needed to reopen the claim, as well as the evidence and 
information needed to establish entitlement to the underlying 
claim.  Kent v. Nicholson, 19 Vet. App. 473 (2006).  This 
notice must describe what evidence would be needed to 
substantiate the elements found insufficient to establish the 
underlying claim in the previous denial.  Such notice has not 
been provided to the veteran.  

The veteran has not been issued proper notice for the issue 
of whether new and material evidence has been submitted for 
the claim for service connection for CAD consistent with the 
holding in Kent.  Therefore, the Board must remand this issue 
to ensure the veteran has received proper notice.  

The Board finds that an examination is necessary in this case 
for the claim for service connection for bilateral hearing 
loss.  Service medical records show that the veteran's 
audiological scores were slightly elevated on separation in 
April 1977.  Post-service VA medical treatment records show 
that the veteran was diagnosed as having mild sloping to 
severe sensorineural hearing loss in both ears.  The veteran 
should be scheduled for a VA examination to obtain a medical 
opinion, as such opinion is necessary to make a decision on 
this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c).  

In addition, a May 2001 VA treatment record states that an 
audiological evaluation was performed in February 1999.  The 
only VA records contained in the claims file date from 
February 2000.  

Furthermore, a letter dated October 2004 from the veteran's 
private physician, Dr. R.L.F., states that the veteran was 
first seen in 1991 for a bleeding esophageal ulcer secondary 
to GERD.  The record only contains treatment records from Dr. 
R.L.F. dated from October 2000, forward.  The earlier private 
and VA records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice that is 
consistent with the holding in Kent v. 
Nicholson, 19 Vet. App. 473 (2006), on 
the issue of reopening a prior final 
decision of service connection for CAD.

2.  Make arrangements to obtain and 
associate with the claims file the 
veteran's treatment records from 
Dr. R.L.F. beginning from 1991.  If these 
records are not available, a negative 
reply is required.

3.  Make arrangements to obtain and 
associate with the claims file the 
veteran's complete VA medical treatment 
records concerning bilateral hearing 
loss, including records dated prior to 
February 2000.  If these records are not 
available, a negative reply is required.

4.  Thereafter, schedule the veteran for 
an audiological examination to determine 
the current nature and likely etiology of 
the veteran's bilateral hearing loss.  
The claims folder must be made available 
to and reviewed by the doctor in 
conjunction with completion of the 
examination report.  Any indicated 
studies should be performed.

The doctor should provide an opinion as 
to whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
greater) that any current bilateral 
hearing loss had its onset during active 
service, or is related to any in-service 
disease or injury.  

The doctor should provide a rationale for 
the opinion.

5.  Finally, readjudicate the 
appellant's claims on appeal and take 
any appropriate action.  In so doing, 
adjudicate the claim to reopen under the 
new and material standard applicable to 
claims filed after August 29, 2001.  If 
any benefit on appeal remains denied, 
the veteran and his representative 
should be provided a supplemental 
statement of the case and afforded a 
reasonable period of time within which 
to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


